Abatement Order filed October 25, 2016.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-16-00378-CV
                                  ____________

                       W & T OFFSHORE INC., Appellant

                                          V.

                            LUKE MEYERS, Appellee


                      On Appeal from the 152nd District Court
                                Harris County, Texas
                         Trial Court Cause No. 2012-74366


                             ABATEMENT ORDER

      The reporter’s record in this case was due June 14, 2016. See Tex. R. App. P.
35.1. The record was not filed. On June 23, 2016, the court reporter, Cynthia
Montalvo, filed a motion for extension of time to file the record which was granted
until July 14, 2016. Again, the record was not filed. On July 26, 2016, this court
ordered the court reporter to file the record within 30 days. When the court reporter
failed to file the record as ordered, on September 2, 2016, this court ordered the court
reporter to file the record within 30 days, and instructed the court reporter that if the
record was not filed, the court would order the trial court to conduct a hearing to
determine the reason for failure to file the record. The record has not been filed with
the court. The court reporter has filed a motion for extension of time until November
3, 2016.

      The trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed. See Tex. R. App. P. 35.3(c). Because the reporter’s
record has not been filed timely as ordered, we deny the request and issue the
following order.

      We direct the judge of the 152nd District Court to conduct a hearing at which
the court reporter, appellant’s counsel, and appellee’s counsel shall participate (a) to
determine the reason for failure to file the record; (b) to establish a date certain when
the reporter’s record will be filed, and (c) to make findings as to whether the court
reporter should be held in contempt of court for failing to file the reporter’s record
timely as ordered. We order the court to prepare a record, in the form of a reporter’s
record, of the hearing. The judge shall make findings of fact and conclusions of law,
and shall order the trial clerk to forward to this court a supplemental clerk’s record
containing the findings and conclusions. The hearing record and supplemental
clerk’s record shall be filed with the clerk of this court within 30 days of the date of
this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion. If the court reporter files the record
prior to the date set for the hearing, the appeal will be reinstated and the trial court
need not hold a hearing.



                                    PER CURIAM


Panel consists of Justices Busby, Donovan, and Brown.